                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

LESLIE BILLINGS,                                    )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:18-cv-01767-JMS-MJD
                                                    )
RYZE CLAIM SOLUTIONS, LLC,                          )
                                                    )
                             Defendant.             )

                                             ENTRY

       Leslie Billings brought this putative collective action to challenge what he believes to be

an inappropriate exemption of claims adjusters from the minimum and overtime wage

requirements of the Fair Labor Standards Act (“FLSA”), among other employment practices not

presently at issue.   In particular, Mr. Billings contends that he is not exempt because his

compensation does not meet the so-called “salary test.” According to Mr. Billings, his former

employer, RYZE Claim Solutions, LLC (“Ryze”), deducted his commission shortcomings from

his salary, resulting in payment beneath the regulatory threshold. Ryze has moved for partial

summary judgment, arguing that Mr. Billings’ exemption arguments suffer from factual and legal

deficiencies. In fact, the undisputed evidence demonstrates that the commission system was

wholly separate from Mr. Billings’ guaranteed salary. Because Mr. Billings satisfies the salary

test and does not challenge any other aspect of his FLSA administrative exemption, the Court

GRANTS Ryze’s Motion for Summary Judgment. [Filing No. 79.]

                                                 I.
                                          LEGAL STANDARD

       A motion for summary judgment asks the Court to find that a trial is unnecessary because

there is no genuine dispute as to any material fact and, instead, that the movant is entitled to
judgment as a matter of law. See Fed. R. Civ. P. 56(a). As the current version of Rule 56 makes

clear, whether a party asserts that a fact is undisputed or genuinely disputed, the party must support

the asserted fact by citing to particular parts of the record, including depositions, documents, or

affidavits. Fed. R. Civ. P. 56(c)(1)(A). A party can also support a fact by showing that the

materials cited do not establish the absence or presence of a genuine dispute or that the adverse

party cannot produce admissible evidence to support the fact. Fed. R. Civ. P. 56(c)(1)(B).

Affidavits or declarations must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant is competent to testify on matters stated. Fed. R.

Civ. P. 56(c)(4). Failure to properly support a fact in opposition to a movant’s factual assertion

can result in the movant’s fact being considered undisputed, and potentially in the grant of

summary judgment. Fed. R. Civ. P. 56(e).

       In deciding a motion for summary judgment, the Court need only consider disputed facts

that are material to the decision. A disputed fact is material if it might affect the outcome of the

suit under the governing law. Hampton v. Ford Motor Co., 561 F.3d 709, 713 (7th Cir. 2009). In

other words, while there may be facts that are in dispute, summary judgment is appropriate if those

facts are not outcome determinative. Harper v. Vigilant Ins. Co., 433 F.3d 521, 525 (7th Cir.

2005). Fact disputes that are irrelevant to the legal question will not suffice to defeat summary

judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       On summary judgment, a party must show the Court what evidence it has that would

convince a trier of fact to accept its version of the events. Johnson v. Cambridge Indus., 325 F.3d

892, 901 (7th Cir. 2003). The moving party is entitled to summary judgment if no reasonable

factfinder could return a verdict for the non-moving party. Nelson v. Miller, 570 F.3d 868, 875

(7th Cir. 2009). The Court views the record in the light most favorable to the non-moving party




                                                  2
and draws all reasonable inferences in that party’s favor. Darst v. Interstate Brands Corp., 512

F.3d 903, 907 (7th Cir. 2008). It cannot weigh evidence or make credibility determinations on

summary judgment because those tasks are left to the fact-finder. O’Leary v. Accretive Health,

Inc., 657 F.3d 625, 630 (7th Cir. 2011). The Court need only consider the cited materials, Fed. R.

Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has “repeatedly assured the district

courts that they are not required to scour every inch of the record for evidence that is potentially

relevant to the summary judgment motion before them,” Johnson, 325 F.3d at 898. Any doubt as

to the existence of a genuine issue for trial is resolved against the moving party. Ponsetti v. GE

Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                                II.
                                    PRELIMINARY MATTERS

       In their briefing of this matter, the parties have flouted the undersigned’s Practices &

Procedures, [Filing No. 22], and the requirements set forth in the Local Rules of this Court. First,

the Practices & Procedures require that all exhibits be cited by reference “to the docket number,

the attachment number (if any), and the applicable .pdf page as it appears on the docket information

located at the top of the filed document.” [Filing No. 22 at 4.] The parties failed to comply with

this format, and it has made review of the summary judgment exhibits needlessly cumbersome.

All future filings must comply with this format.

       Second, Local Rule 5-1 requires that all briefs “be double spaced.” S.D. Ind. L.R. 5-1(b).

Neither of Mr. Billings’ briefs are double spaced, making it a certainty that Mr. Billings’ response

brief also fails to comply with the applicable 35-page limit set forth in Local Rule 7-1. S.D. Ind.

L.R. 7-1(e)(1).

       The Court will excuse these transgressions in this instance—in no small part because there

are plenty to go around. But in so doing, the Court in no way minimizes their seriousness. This



                                                   3
Court is among the busiest in the country, see U.S. Courts, Federal Court Management Statistics,

National           Judicial        Caseload            Profile      (Mar.          31,         2019),

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pdf,        and

these rules are designed to further the purpose of the Federal Rules of Civil Procedure “to secure

the just, speedy, and inexpensive determination of every action and proceeding,” Fed. R. Civ. P.

1; cf. Fed. R. Civ. P. 83 (authorizing local rules and standing practices consistent with the federal

rules). The parties must carefully comply with these requirements in all future filings in this

matter.

                                              III.
                                      FACTUAL BACKGROUND

          The following factual background is set forth pursuant to the standards detailed above. The

facts stated are not necessarily objectively true, but as the summary judgment standard requires,

the undisputed facts and the disputed evidence are presented in the light most favorable to “the

party against whom the motion under consideration is made.” Premcor USA, Inc. v. American

Home Assurance Co., 400 F.3d 523, 526-27 (7th Cir. 2005). This does not mean, however, that

Mr. Billings is relieved of his burden to demonstrate that there is a genuine of material fact

requiring a trial. Logan v. Commercial Union Ins. Co., 96 F.3d 971, 978 (7th Cir. 1996). As long

as the movant fulfills its “initial responsibility of informing the district court” why there is no

genuine issue of fact, Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986), then Mr. Billings must

meet his burden in response. Mr. Billings’ convenient omission of this principle, which is at the

heart of federal summary judgment practice, from his discussion of the standard of review, [see

Filing No. 92 at 25], may help to explain why he later asserts that Ryze’s exhibits “do not establish

the lack of a genuine issue of material fact” and do not “establish that Plaintiff was paid a biweekly




                                                   4
salary,” [Filing No. 98 at 5].1 Ryze is required to establish neither; Mr. Billings is required to set

forth evidence to controvert these assertions to the extent they are properly supported. While Mr.

Billings is entitled to the benefit of reasonable inferences, his mischaracterization of his burden on

summary judgment does not entitle him to any inferences not properly supported by admissible

evidence. With this observation, the Court turns to the facts relevant to the Court’s ultimate

decision on the instant motion. The parties’ myriad evidentiary disputes are addressed below as

appropriate.

       A. Claims Adjusting for Ryze

       Ryze works primarily with insurance companies and financial institutions, providing them

with independent claims adjusters to evaluate insureds’ claims of personal injury or property

damage. [Filing No. 81-2 at 2-3.] Mr. Billings was one such claims adjuster. [Filing No. 81-2 at

3.] When an insured of one of Ryze’s clients made a claim, Mr. Billings would be dispatched to

investigate and evaluate the claim. [Filing No. 81-2 at 3.] Among other things, Mr. Billings was

responsible for interviewing witnesses, inspecting the scene, making coverage recommendations,

assessing the value of the claims, and negotiating settlements. [Filing No. 81-2 at 3.]

       Mr. Billings did not work out of a Ryze office, nor did he report to a single manager.

[Filing No. 81-2 at 3.] Rather, Mr. Billings worked out of his home without direct supervision and

reported to one of a team of supervisors, depending on the client. [Filing No. 81-5 at 7; Filing No.

81-5 at 45-46.]




1
  Mr. Billings’ factual assertions are quintuply difficult to follow due to the wasteful overuse of
phrases such as “See ‘Number 1. MSJ Para 9’ above, that is reincorporated by reference and
restated herein.” [Filing No. 92 at 8.] Such statements add no content to legal briefs and should
be omitted from any future filings.


                                                  5
       B. Payment Scheme

       Throughout the relevant period of Mr. Billings’ employment with Ryze, which extends

from October 20, 2014 until the end of his employment in July 2016, 2 his payment was governed

by the terms of his employment agreements. The 2010 “parent” Employment Agreement (which

governed when Mr. Billings worked for Eagle, a predecessor company to Ryze, [see Filing No.

97-2 at 1]) provided in part as follows:

       4.      Compensation and Benefits.
               (a)     Compensation: Eagle shall pay Employee compensation pursuant to
       the terms of the attached Schedule A. All such payments will be made in
       installments at such payment intervals as are the usual custom of Eagle. Schedule
       A may be amended from time to time in the sole discretion of Eagle, provided that
       Eagle shall provide Employee with no less than ten (10) days written notice of any
       change.

[Filing No. 97-2 at 15.]3 Paragraph 4(a) of the 2016 Employment Agreement was identical to the

2010 agreement in every material aspect:




2
  The longest possible statute of limitations applicable to Mr. Billings’ FLSA claims is three years,
see 29 U.S.C. § 255(a), and Mr. Billings first raised his FLSA claims in his Amended Complaint
filed on October 20, 2017, in California state court. The relevant period for Mr. Billings’ claims
therefore begins three years prior to that date and extends through his resignation.
3
  Mr. Billings, in surreply, objects that this Agreement should be excluded or the motion should
be denied because it was not previously disclosed and because it was filed for the first time in
reply. Arguments regarding evidence make up the bulk of Mr. Billings’ briefing on summary
judgment. This objection is addressed at length below.

Mr. Billings also either misunderstands or deliberately mischaracterizes Ryze’s objection to what
he calls the “February 2012 EA [employment agreement],” [Filing No. 98 at 4], a document which
is actually signed and dated May 11, 2009, [see Filing No. 93-7 at 14]. Mr. Billings characterizes
Ryze’s objection as an “authentication objection” and argues that his additional deposition excerpt
“addresses the asserted shortcoming.” [Filing No. 98 at 5.] But Ryze did not object to the
authenticity of the agreement. Rather, it objected to Mr. Billings’ factual assertion that the
agreement “was automatically renewed every year until superseded” by a 2016 agreement as
unsupported by any evidence. [Filing No. 97 at 13 (quoting Filing No. 92 at 7).] Mr. Billings’
evidence on surreply still does not support this assertion, and it is therefore not entitled to credit.


                                                  6
       4.      Compensation and Benefits.
               (a)     Compensation: RYZE shall pay Employee compensation pursuant
       to the terms of the attached Schedule A. All such payments will be made in
       installments at such payment intervals as are the usual custom of RYZE. Schedule
       A may be amended from time to time in the sole discretion of RYZE, provided that
       RYZE shall notify Employee of any such changes as soon as practicable.

[Filing No. 81-6 at 3.]

       At times prior to the relevant period, the attached Schedule A provided for payment only

by commission. [See, e.g., Filing No. 97-2 at 19 (2010 Schedule A).]4 But during the entire

relevant period, Schedule A provided as follows:




4
  The Amendment to Employment Agreement, signed and dated February 2012 (perhaps giving
rise to Mr. Billings’ “February 2012 EA” label), by its terms amended only paragraph 4,
subparagraph (b) concerning expense reimbursements. [Filing No. 93-7 at 15.] The
reimbursements are not at issue in Mr. Billings’ FLSA claims. Neither the Amendment itself nor
any other evidence suggests that the Amendment had any impact on Mr. Billings’ compensation.
[See Filing No. 93-7 at 15 (“All other terms and conditions of the Agreement shall remain in full
force and effect.”).]


                                               7
[Filing No. 81-6 at 7 (2016 Schedule A); see Filing No. 97-2 at 27 (materially identical 2012

Schedule A).]

       Pursuant to Schedule A, Mr. Billings was paid a $910 biweekly salary throughout the entire

relevant period. [Filing No. 81-1 at 3-5; Filing No. 81-5 at 27-28.] This salary was reflected in

every paystub Mr. Billings received during the relevant period. [Filing No. 81-6 at 14-107.] He

was additionally paid a commission based upon the service fees he generated. The commission

plan, as set forth in Schedule A and as explained by Judy Roach, Vice President of Operational

Finance, provided that where Mr. Billings earned more than $910 in commissions in a two-week

pay period, he would accrue credit for the amount earned equal to his commissions minus $910. 5

[See Filing No. 81-1 at 4-6.] In pay periods where Mr. Billings’ commissions were equal to or

less than $910, the negative balance would accrue to his commissions account. Mr. Billings

received a commission payment in every pay period where his commissions account had a positive

balance. For example, an employee who earned $1000 in commissions (using the commission

calculation rate) in their first pay period would receive a payout of $90 (1000 - 910 = 90). An

employee who earned $500 in commissions in the first pay period and $2000 in the second pay

period would receive no commission payment in the first pay period (due to not exceeding the




5
  Mr. Billings’ objections to the declaration of Judy Roach are frivolous. Mr. Billings has provided
no evidence to suggest that that the employment agreements applicable to Mr. Billings differ in
any way from those used by Ryze in the ordinary course and reviewed and relied upon by Ms.
Roach in making her declaration. [See, e.g., Filing No. 93-1 at 48-49.] Her hypotheticals regarding
the commissions, moreover, merely explain Ryze’s operating procedures with which she has
personal knowledge. They do not depend upon her “mak[ing] connections for the [court] based
upon [any] specialized knowledge,” and therefore do not constitute expert testimony. United
States v. Christian, 673 F.3d 702, 709 (7th Cir. 2012). In fact, they only confirm that the plain
language of the commission provision of Schedule A means what it says—something that Mr.
Billings has wholly failed to contradict.


                                                 8
$910 threshold) and a commission payment of $680 after the second pay period ((500 - 910) +

(2000 - 910) = 680).

       During the relevant period, all commission payments were in addition to Mr. Billings’ $910

biweekly salary. [E.g., Filing No. 81-1 at 6.] No commission deficit was ever subtracted from his

salary or paycheck, as confirmed by his paystubs. [Filing No. 81-6 at 14-107.] In other words,

the only “penalty” for not accruing over $910 in commissions in a two-week period was the

absence of a commission payment that pay period and, until any negative commission balance was

made up, future pay periods. It had no impact on Mr. Billings’ $910 biweekly salary.

       C. Procedural History

       Mr. Billings originally filed this matter in California state court on August 22, 2017,

alleging various causes of action under California law. [Filing No. 1-1 at 4-29.] On October 20,

2017, Mr. Billings filed an amended complaint in state court, adding claims under the FLSA for

failure to pay minimum and overtime wages. [Filing No. 1-1 at 30-65.] On December 1, 2017,

Ryze removed this matter to the Eastern District of California based upon the federal question

raised by Mr. Billings’ FLSA claims. [Filing No. 1 at 1-9.] On June 8, 2018, this matter was

transferred to this Court, over Mr. Billings’ objection, based upon a forum selection clause. [Filing

No. 19.]

       On March 13, 2019, Ryze filed its Motion for Summary Judgment on Plaintiff’s Claims

Under the Fair Labor Standards Act. [Filing No. 79.] Ryze’s Motion is fully briefed and ripe for

decision.




                                                 9
                                                  IV.
                                             DISCUSSION

        The parties agree as to the basic legal framework governing Mr. Billings’ FLSA claim.

The areas of disagreement are largely factual. The Court addresses the remaining areas of dispute

below, in the context of the governing law.

        A. FLSA Administrative Exemption

        The FLSA entitles employees to a minimum wage and overtime pay unless they satisfy

one of the exemptions set forth in the Act. Schaefer-LaRose v. Eli Lily & Co., 679 F.3d 560, 572

(7th Cir. 2012); 29 U.S.C. §§ 206-07. At issue here is the exemption for “any employee employed

in a bona fide . . . administrative . . . capacity . . . .” 29 U.S.C. § 213(a)(1). The statute expressly

delegates authority to the Secretary of Labor to define the term “administrative capacity,” id., and

the Secretary has promulgated “detailed regulations” delimiting the scope of the exemption,

Schaefer-LaRose, 679 F.3d at 572.

        The first such regulation defines administrative capacity by setting out a broad three-part

test:

        (a) The term “employee employed in a bona fide administrative capacity” in
        section 13(a)(1) of the Act shall mean any employee:
                (1) Compensated on a salary or fee basis at a rate of not less than $455 per
                week [or $910 biweekly, see 29 C.F.R. § 541.600(b)], exclusive of board,
                lodging or other facilities;
                (2) Whose primary duty is the performance of office or non-manual work
                directly related to the management or general business operations of the
                employer or the employer’s customers; and
                (3) Whose primary duty includes the exercise of discretion and
                independent judgment with respect to matters of significance.

29 C.F.R. § 541.200; see also Nevada v. U.S. Dep’t of Labor, 218 F. Supp. 3d 520 (E.D. Tex.

2016) (enjoining implementation and enforcement of amended salary rule). As relevant here,

section 54.200 requires the employer, who bears the burden of establishing that an exemption




                                                  10
applies, to demonstrate 1) that the employee is paid on a salary basis and 2) that the employee’s

primary duties are of the type and quality set forth in paragraphs (2) and (3). Roe-Midgett v. CC

Servs., Inc., 512 F.3d 865, 867-70 (7th Cir. 2008).

       Things are further simplified in this case by the fact that Mr. Billings challenges only

Ryze’s compliance with the salary test. That test is set forth in a separate regulation:

       An employee will be considered to be paid on a “salary basis” within the meaning
       of these regulations if the employee regularly receives each pay period on a weekly,
       or less frequent basis, a predetermined amount constituting all or part of the
       employee’s compensation, which amount is not subject to reduction because of
       variations in the quality or quantity of the work performed. Subject to the
       exceptions provided in paragraph (b) of this section, an exempt employee must
       receive the full salary for any week in which the employee performs any work
       without regard to the number of days or hours worked.

29 C.F.R. § 541.602(a). In broad terms, an employer may pay a salary more than the $455-per-

week minimum based upon any method the employer desires but may not subject employees to

“an employment policy that creates a significant likelihood of a deduction” from an otherwise

fixed salary. Kennedy v. Commonwealth Edison Co., 410 F.3d 365, 371 (7th Cir. 2005) (internal

quotations and alterations omitted).

       B. Mr. Billings’ Employment and the FLSA Salary Test

       As referenced above, Mr. Billings offers very little in the way of legal argument, and he

does not meaningfully contest the legal framework set forth above. Rather, the bulk of his briefing

attempts to create disputed issues of fact as to whether the salary test has been satisfied. In the

Background section, Part II, supra, the Court set forth the facts as supported by the evidence not

subject to genuine dispute. Applying those facts to the salary test yields the straightforward and

unassailable conclusion that Mr. Billings was paid $910 biweekly, which is a permissible way to

meet the $455-per-week threshold under 29 C.F.R. § 541.600(b). His commission payments were

an additional form of compensation and, though “internally” subject to offsets (inasmuch as failing



                                                 11
to meet the $910 commission threshold would carry a negative commission balance which would

need to be met before he could receive another commission payment), were never used to reduce

or offset his actual salary. All of this was confirmed by the paystubs and sworn declarations of

Ryze employees familiar with and responsible for administering this system. There is no evidence

to suggest that this payment policy created any risk that Mr. Billings’ salary could be reduced, and

therefore it complied with the requirements of the salary test set forth in 29 C.F.R. § 541.200(a)(1)

and 29 C.F.R. § 541.602(a).

        The remainder of this Entry explains why Mr. Billings has failed to demonstrate a genuine

issue of material fact in his opposition to summary judgment. First, the Court addresses Mr.

Billings’ surreply and explains why Ryze’s challenged evidence is properly considered on

summary judgment. Finally, the Court explains why, even if the challenged evidence were not

considered, Mr. Billings has nonetheless failed to meet his burden of demonstrating a genuine

issue of material fact.

                1. Mr. Billings’ Arguments on Surreply6

        Mr. Billings’ surreply raises a passel of objections to the evidence submitted by Ryze on

reply. These objections fall into three general categories: objections based upon the submission

of new evidence on reply, objections based upon nondisclosure in discovery, and evidentiary

objections. The most important objections target the 2010 employment agreement and Declaration

of Karla J. Elliott, which if credited establish that Mr. Billings signed and received the 2010

employment agreement and accompanying Schedule A. [Filing No. 97-2 at 2-6; Filing No. 97-2

at 4-19.]



6
  Many of Mr. Billings’ objections on surreply pertain to evidence upon which the Court did not
rely in setting forth the factual background. Those objections are summarily overruled as moot to
the extent they are not addressed on their merits herein.


                                                 12
        The first objection challenges Ryze’s submission of evidence on reply. [Filing No. 98 at

2-4.] But Ryze does not proffer the evidence to support a new argument on reply. Indeed, in

conjunction with its initial brief in support of its Motion, Ryze proffered the declaration of Judy

Roach, who explained that Mr. Billings had received his $910 biweekly salary, in addition to

commissions pursuant to Schedule A, throughout the entire relevant period. [Filing No. 81-1 at 2-

6.] Ryze offered the evidence on reply only to rebut Mr. Billings’ assertion in his response that

the 2009 commission-only employment agreement (which Mr. Billings perplexingly calls the

“2012 EA”) “was automatically renewed every year until superseded by the April 2016 EA.”

[Filing No. 92 at 7.] The submission of counter evidence was wholly proper, cf. Hussein v.

Oshkosh Motor Truck Co., 816 F.2d 348, 360 (7th Cir. 1987) (opinion of Posner, J.) (“A reply

brief is for replying . . . .”), and, in any event, the Local Rules of this Court provided Mr. Billings

with the opportunity to rebut Ryze’s reply by filing a surreply—an opportunity of which he took

advantage.

        Mr. Billings’ second objection, concerning the alleged nondisclosure of the evidence

submitted on reply, requires lengthier discussion. The most straightforward place for relief would

be Rule 56(d), which Mr. Billings cites in support of his request that the Court deny Ryze’s Motion

without prejudice and allow for additional discovery. [See Filing No. 98 at 7.] The problem for

Mr. Billings is that he did not comply with Rule 56(d), which requires the nonmovant to “show[]

by affidavit or declaration that, for specified reasons, it cannot present facts essential to justify its

opposition.” Fed. R. Civ. P. 56(d). Mr. Billings did not submit any affidavit or declaration making

such a showing. Nor does he set forth any “specified reasons” why he cannot present the facts that

he believes controvert Ryze’s assertions on reply. In another section, he argues that the seven-day

deadline for filing a surreply impeded his ability to respond—ignoring the fact that nothing




                                                   13
prohibited him from asking the Court for additional time. Regardless, Mr. Billings’ failure to

comply with the declaration and specificity requirements means that Rule 56(d) can provide him

no relief.

        The other ground invoked by Mr. Billings is Rule 37(c), which provides in relevant part:

“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness to supply evidence on a motion, at a hearing,

or at a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

At issue here is Ryze’s alleged failure to update his witness disclosures and document production,

which must be “supplement[ed] or correct[ed] . . . in a timely manner if the party learns that in

some material respect the disclosure or response is incomplete or incorrect.” Fed. R. Civ. P. 26(e).

         An interesting quirk in this case is that merits discovery has not yet ended—indeed, a

deadline has not yet been set. [Filing No. 40 at 7.] And Ms. Elliott testified that Ryze produced

Mr. Billings’ entire personnel file which, for reasons unknown or undisclosed, did not contain the

2010 employment agreement. [Filing No. 97-2 at 3.] Rather, while searching for the document in

preparing for the reply on May 9, 2019, Ms. Elliott found a file belonging to a former human

resources director, and Ryze was “previously unaware that the file existed.” [Filing No. 97-2 at

4.] According to Mr. Billings, Ryze supplemented its production with the 2010 agreement in the

minutes leading up to the reply being filed on May 15, 2019, [Filing No. 98 at 10]; given that the

file had only been found six days earlier and that discovery had not closed, this would seem to

constitute a “timely” supplementation of Ryze’s earlier discovery responses.

        Mr. Billings protests, however, that he requested all employment documents months earlier

and that Ryze did not explain its earlier efforts to locate the 2010 agreement or why it had not

previously looked in the former human resources director’s files. [Filing No. 98 at 8-9.] These




                                                  14
points raise valid questions as to the sufficiency of Ryze’s discovery efforts, but they do not

controvert Ms. Elliott’s sworn declaration that Ryze did not know that its production was

“incomplete” until May 2019, and therefore that the production and disclosures were “timely”

under Rule 26(e). What Mr. Billings is actually protesting is whether Ryze made a “reasonable

inquiry” as to the “completeness” of Ryze’s discovery response under Rule 26(g)(1). An improper

certification (meaning if Ryze failed to undertake a reasonable inquiry) “without substantial

justification” is sanctionable, but such a sanction would require the Court to act on its own motion,

since Mr. Billings has not so moved. Fed. R. Civ. P. 26(g)(3). It would be inappropriate for the

Court to impose a Rule 26(g)(3) sanction without giving Ryze a chance to show cause and explain

what efforts it made to locate the 2010 employment agreement.

       Were Ryze’s supplementation untimely, it would remain for the Court to assess whether

the presumptive remedy of exclusion applied or whether the nondisclosure was “substantially

justified or . . . harmless.” Fed. R. Civ. P. 37(c)(1). “The following factors,” the Seventh Circuit

has said, “should guide district courts in making Rule 37 determinations: ‘(1) the prejudice or

surprise to the party against whom the evidence is offered; (2) the ability of the party to cure the

prejudice; (3) the likelihood of disruption to the trial; and (4) the bad faith or willfulness involved

in not disclosing the evidence at an earlier date.’” Uncommon, LLC v. Spigen, Inc., 2019 WL

2426298, at *3 (7th Cir. 2019) (publication pending) (quoting Tribble v. Evangelides, 670 F.3d

753, 760 (7th Cir. 2012)).

       These factors are a mixed bag in this case. As the Court has already explained, while the

evidence offered by Ryze on reply is new evidence, it is actually cumulative of the evidence

submitted in conjunction with Ryze’s initial brief. All along, Ryze has maintained that Mr.

Billings has been subject to the Schedule A payment scheme, a claim backed by sworn testimony,




                                                  15
paystubs, and commission reports. That Ryze has consistently claimed this minimizes (but does

not eliminate) Mr. Billings’ claim to surprise or prejudice. Cf., id. at *4 (noting that prejudice is

minimized where the complaining party “must have” known that factual claim “was a centerpiece

of its case”). Mr. Billings has also had the opportunity to either directly rebut Ryze’s claim that

he was subject to the terms of the 2010 employment agreement (i.e., with a declaration of his own),

to seek a continuance of the surreply deadline in order to obtain such evidence, or to properly file

a Rule 56(d) declaration to obtain further discovery. That Mr. Billings did none of these things

likewise weighs against exclusion. See, e.g., id.; David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th

Cir. 2003). In the end, assuming that Ryze’s evidence on reply was belatedly disclosed, “there

was likely some prejudice” to Mr. Billings as a result of an inability to question Ryze’s witnesses

about the 2010 employment agreement. Uncommon, LLC, 2019 WL 2426298, at *5. But “it was

neither unforeseeable nor incurable” in light of Ryze’s consistent position that Mr. Billings had

signed an employment agreement identical in all material respects to the properly-disclosed 2016

employment agreement that subjected Mr. Billings to the Schedule A payment scheme. Id. The

Court therefore declines to exclude the evidence under Rule 37(c).

       Finally, Mr. Billings lodges a number of unpersuasive evidentiary objections, including

hearsay, lack of personal knowledge, and violations of the best evidence rule. Each is without

merit. The declarants assert under penalties of perjury that they have personal knowledge of the

facts contained within their declarations and describe their tenure and roles with Ryze. The

spreadsheet Andrea Brovont, paralegal and assistant to Ryze’s CEO, completed showing that Mr.

Billings received the 2010 employment agreement is not hearsay. It is both a record of her

recollection, Fed. R. Evid. 803(5), and a record of a regularly conducted activity, Fed. R. Evid.

803(6); in the absence of any evidence to the contrary, Ms. Brovont’s declaration establishes each




                                                 16
element of these exceptions. The so-called best evidence rule likewise does not apply in light of

Ryze CEO Karla Elliott’s uncontroverted testimony that the version of the 2010 agreement

provided on summary judgment is the same as the agreement sent to Mr. Billings. See Fed. R.

Evid. 1003.

       In light of the foregoing, the Court OVERRULES Mr. Billings’ objections lodged in his

surreply.

               2. Mr. Billings’ Evidentiary Showing

       Were the Court to exclude Ryze’s evidence on reply, it would remain Mr. Billings’ task to

demonstrate a genuine issue of fact as to whether he was paid a $910 biweekly salary pursuant to

the policy outlined in Schedule A throughout the relevant period. To briefly recapitulate, Judy

Roach, Vice President of Operational Finance responsible for payroll, stated in her sworn

declaration that Mr. Billings was subject to the Schedule A payment scheme, that he always

received his $910 biweekly salary, and that his commissions in no way impacted that salary.

[Filing No. 81-1.] Each of the paystubs and commission reports reflect this salary with additional

commission payments ranging from $0 to over $2000. Even Mr. Billings himself testified that he

did not know of a single pay period where he did not receive his salary:

       Q       You can take as—if you want to take as much time as you like to answer
               this question, but are there any pay periods in Exhibit 11 [comprised of Mr.
               Billings’ paystubs] that show that you received a payment of less than $910
               for any pay period, either as regular pay or as a combination of regular pay
               and paid time off?
       A       (Witness reviews document.)
               I honestly don’t know. It doesn’t appear that way based upon the
               presentations.
       Q       Do you recall any pay period from December 28, 2012, through the end of
               your employment when less than $910 was deposited in your bank account
               for each pay period?
       A       No.

[Filing No. 81-5 at 27-28 (objections omitted)].



                                                17
       The clearest statement of Mr. Billings’ evidentiary showing—which is difficult to follow

thanks to incomprehensible statements like “As highlighted from ‘Number 3 MSJ Para 12’ above,”

[Filing No. 92 at 24]—comes from his surreply, where he states:

       Ryze’s payroll records for Plaintiff (Commission Pay Reports, Wage Statements),
       the testimony of Defendant’s witnesses (Roach and Bramblett), and Plaintiff’s
       expert report constitute factual evidence submitted with Plaintiff’s Opposition that
       establishes a genuine issue of material fact as to whether Plaintiff was required to
       repay the amount by which his biweekly earned commissions were less than
       $910.00 from his future earned commissions.

[Filing No. 98 at 5-6]; cf. United States v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (“Judges are

not like pigs, hunting for truffles in briefs.”). Mr. Billings also suggests that he “testified that he

was paid a draw.” [Filing No. 92 at 20.]

       None of this evidence demonstrates more than a “metaphysical doubt” that Mr. Billings

was paid pursuant to a policy that posed no risk that he would receive less than his mandated

salary. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 457 U.S. 574, 586 (1986). Beginning

with Mr. Billings’ testimony, he was asked, “While you were at Ryze, how were you paid?”

[Filing No. 93-3 at 7.] Mr. Billings answered, “I would like to say it appeared to be a draw.”

[Filing No. 93-3 at 7.] But this is not testimony that “he was paid a draw”; how his payment

“appeared” to Mr. Billings is irrelevant and, at any rate, any assertion that his salary was reduced

by insufficient commissions is belied both by the uncontroverted records of his salaries and his

admission that he was never paid less than $910—the amount of his biweekly salary.

       Bennett Berger’s expert report likewise fails to demonstrate a genuine issue of material

fact. [Filing No. 93-4.] To the extent that expert evidence is even appropriate for such a

straightforward factual issue, see, e.g., Buscaglia v. United States, 25 F.3d 530, 533 (7th Cir. 1994)

(“If Buscaglia were seeking admission of the affidavit simply to advance the idea that a floor

becomes slippery when wet, we would affirm a decision to exclude the evidence [based upon a



                                                  18
lack of helpfulness.]”), Mr. Berger’s report simply makes no sense. On the one hand, Mr. Berger

concludes that “the employee is only being paid commissions and no base salary.” [Filing No. 93-

4 at 9.] On the other hand, under each “example” Mr. Berger lists Mr. Billings as receiving a $910

salary, and then calculates his commission balance. [Filing No. 93-4 at 10-12.] He provides no

explanation whatsoever of what happened to the $910 salary he recognizes was included with each

paycheck—and again, no evidence whatsoever suggests that any commission deficit caused his

earned salary to be reduced.

       The testimony of Judy Roach and Ryan Bramblett, Vice President of Special Projects,

which Mr. Billings also relies upon, undermine rather than support Mr. Billings’ position. While

Mr. Billings cites to Ms. Roach’s testimony explaining how the commission system works (as

detailed numerous times above) and how negative commission balances factor in, he conveniently

ignores the passages which refute his counsel’s mischaracterizations. For example, where Mr.

Billings’ counsel asked whether a negative commission balance would be “deducted from this

payroll period,” Ms. Roach responded: “No.” [Filing No. 93-1 at 81.] “Why,” Mr. Billings’

counsel rejoined, “would you not agree with that?” [Filing No. 93-1 at 81.] “Because it was not

deducted. . . . [Mr. Billings] was paid his salary of 910,” Ms. Roach explained. [Filing No. 93-1

at 81.] The same is true of how Mr. Billings treats Mr. Bramblett’s testimony. For example, Mr.

Billings’ counsel asked Mr. Bramblett about a negative commission balance and then asked, “And

so that negative 86.32 need to be paid back; correct?” [Filing No. 93-2 at 10.] Mr. Bramblett

responded, “No. . . . There is no payback of an earned salary.” [Filing No. 93-2 at 10.] Mr.

Billings’ reliance on selective citations—avoiding the testimony which contradicts his claims—

does not demonstrate a genuine issue of material fact and in fact borders on inappropriate

advocacy.




                                               19
       Finally, the commission reports and paystubs also undermine Mr. Billings’ position.

Consistent with Ryze’s evidence that Mr. Billings received an independent $910 salary, the

commission reports documented both Mr. Billings’ commission balance (which may have been

negative if it failed to cover a past negative balance after subtracting the $910 threshold amount)

and his salary. [E.g., Filing No. 93-8 at 13.] For example, the report covering March 22, 2014 to

April 4, 2014 documented the following “Commission Bank Balances”:




[Filing No. 93-8 at 13.] While Mr. Billings earned more than the $910 threshold for that pay

period, it was offset by a -$314.20 balance for the pay period ending March 21, 2014, resulting

in a negative commission balance of -$279.56 as of April 4, 2014. This was all documented—

along with the $910 salary—in the “Current Period Summary”:




[Filing No. 93-8 at 13.] Again, Mr. Billings has produced no evidence to show that the “Salary”

line was ever reduced by a negative “Total Commission Balance.” The paystub for April 4, 2014




                                                20
(again, just as one example) confirms the story told by the commission report, demonstrating that

Mr. Billings had a “Commission” of zero while he still received his $910 salary:




[Filing No. 81-6 at 47.]

       Were Mr. Billings’ theory correct, the salary would have been reduced by the negative

commission balance of $279.56. But no evidence—no testimony, bank records, notations on pay

stubs, or anything other than the expert’s inexplicable say-so—demonstrates that this is the case.

Thus, even without the evidence submitted by Ryze on reply, Mr. Billings has wholly failed to

demonstrate a genuine issue of material fact as to whether his payments satisfy the salary test. He

was paid a biweekly salary which met the $910 threshold, without any risk of deduction due to




                                                21
performance. And Mr. Billings does not challenge either of the “duties” elements of 29 C.F.R. §

541.200. Accordingly, Mr. Billings satisfies the administrative exemption to the FLSA minimum

and overtime wage provisions, so his FLSA claims fail as a matter of law.

                                                V.
                                            CONCLUSION

       Mr. Billings’ factual arguments suffer from a complete lack of evidentiary support.

Because Mr. Billings was exempt from the FLSA’s minimum and overtime wage requirements,

his FLSA claims fail as a matter of law. The Court therefore GRANTS Ryze’s Motion for

Summary Judgment. [79] Because Mr. Billings does not have a viable FLSA claim, the Court

DENIES IN PART Mr. Billings’ pending Motion to Certify Combined Class Action and FLSA

Collective Action [63] to the extent it seeks FLSA collective action certification. See Weil v. Metal

Techs., Inc., 2019 WL 2281567, at *4 (7th Cir. 2019) (publication pending) (affirming

decertification where plaintiffs lacked “a theory of liability”).

       The remainder of Mr. Billings’ Motion to Certify and the other pending motions remain

under advisement. Their treatment will be addressed by separate entry.




               Date: 6/18/2019




Distribution via ECF only to all counsel of record.



                                                  22
